PER CURIAM
The State charged Sheila Garcia ("Garcia") with one count of unlawful possession of a firearm after an officer seized a revolver and Garcia's identification from a vacant building. The trial court denied Garcia's motion to suppress the revolver as evidence. At the instruction stage, the trial court refused Garcia's request for Missouri Approved Instructions-Criminal § 310.06 (1987) ("MAI-CR 310.06"). Garcia challenges these rulings on appeal. Because Garcia lacked standing to challenge the officer's search and seizure of the revolver and was not prejudiced by the trial court's refusal to deliver the jury instruction offered by Garcia, we affirm the trial court's judgment.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).